DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Previous office action dated 11/21/2021 with respect to REMARKS filed 10/19/2021: 
Regarding rejection on claims 6 and 15, applicant argued that neither prior arts teach claimed invention because Tran in view of Springenberg do not require an unknown class, such as a non-human face, to generate an output image.
However, examiner respectfully disagrees.  In argued claims, “a target object of an unknown class” is ambiguous because “unknown class” does not limit property of “target object”.  The “target object” may have more than one known classes and more than one unknown classes (e.g., appearance, substance, application, etc.).  And, later claimed “source class” do not have to have any equivalence or relevance to “unknown class”.  For example, there is no clarification on “unknown class” in filed specification of instant application.  Only filed Fig. 1 of instant application shows that source image (104) and target image (106) having different types of animals (lion and dog).  Yet, class wise, said images may both be considered as class of animal or living object, while facial class of a dog may be known.  So, “unknown class” is broad and ambiguous.  There is nothing in claim on how “unknown class” being applied in claimed invention, wherein “unknown class” merely claim an unknown or unclassified property of said target object (e.g., odor of a fruit in an input image is unknown).  So, such negative limitation would imply any target object because any target object would have an unknown class because it is unknown.  Moreover, neither do argued claims limit to have no output when a target object having a known class.  So, in prior arts, teaching of an unknown class do not have to be specified in contrast to applicant’s argument since argued claims do not require processing or usage of “unknown class” but merely citing “target object” has an “unknown class” property.
Thus, rejections are proper and maintained.

Nevertheless, in considering intended application of instant application, a newly found prior art, Siarohin et al. (“Deformable GANs for Pose-based Human Image Generation”) covers argued claims 6 and 15 as well.



In following applicant-initiated interview dated 02/03/2022, applicant continues in REMARKS filed 03/08/2022:
Regarding amended claim 6, applicant argued that “a target object of an unknown class” is not ambiguous because it requires the target object of said unknown class to be in a first pose.  Applicant then argued Tran explains in no uncertain terms that is uses a face image, a pose code, and a random noise vector as the inputs, wherein Tran’s goal is to generate a face of the same identity of the target pose, which does not describe an object is of an unknown class in a first pose so that a neural network extracts a class-invariant representation of the second pose and a class-specific representation of an appearance of the object that provides an output image representing the object in a second pose.  Applicant later argued that Springenberg does not imply a teaching that Tran can use this teaching without itself providing any basis to do so, wherein nothing in Springenberg being able to predict the class label has bearing on a neural network extracting class-specific representation of an appearance of the object where the object is of an unknown class in a first pose.  In conclusion, applicant argued that there is no motivation to combine knowledge of predicting a class label (Springenberg) with a specific teaching to add noise into an image (Tran).
However, examiner respectfully disagrees.  As explained in previous Office Action, without knowing property of or defining what a “class” supposed to refer to, “unknown class” can be interpreted in a number of different ways (e.g., appearance, substance, application, status, species, etc.) under the broadest reasonable interpretation.  Since it is “unknown class”, any input image without specifying class but showing an object in a first pose would be considered teaching of “target object of an unknown class and having a first pose”.  Moreover, “unknown class” does not necessarily to be aligned, linked, or in the same property of “class-specific representation of an appearance of the object”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., its goal is to generate a face of the same identity of the target pose) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Based on applicant’s differentiation from Tran, referring “unknown class” to identity of an object should be clarified in argued claim.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In rejection, Tran teach claimed invention with lack of indication of “an unknown class”, but said rejection also further in one possible interpretation that Tran’s input image can be interpreted as unclassified or unknown.  This corresponds to explanation on why clarification of “unknown class” is required.  As for teaching, Springenberg was brought in to show what unclassified or unknown can be meant to one of ordinary skill in the art.  So, Springenberg’s teaching in said rejection is not to incorporate its application or neural network structure, but to further strengthen said obvious interpretation mentioned on “unknown class” as unclassified/unknown.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above, Springenberg’s teaching on application or neural network structure is not for incorporation or replacement in Tran’s method as applicant suggested in argument.  For merely strengthen obvious interpretation of “unknown class” in Tran, Springenberg’s disclosure has no conflict with Tran.  To said Tran in view of Springenberg in rejection, is for one of ordinary skill in the art to take Springenberg’s interpretation on “unknown class” in further strengthening obvious implication in Tran’s teaching on “an object of an unknown class”.
Thus, rejection is proper and maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 9-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“Disentangled Representation Learning GAN for Pose-Invariant Face Recognition”) in view of Springenberg (“Unsupervised and Semi-supervised Learning with Categorical Generative Adversarial Networks”).
To claim 6, Tran teach a computer-implemented method, comprising: 
receiving a digital representation of an image including an object in a first pose (section 1 paragraph 3 lines 9-10, paragraph 4 lines 2-3); and 
inferring, using a neural network, an output image representing the object in a second pose (abstract, section 1 paragraph 5 lines 12-13; section 3.3 lines 2-3 after equation 6), wherein the neural network includes a conditional generator and an adversarial discriminator (section 1 paragraph 3, Fig. 1) for extracting a class-invariant representation of the second pose (section 1 paragraph 6 lines 4-6) and a class-specific representation of an appearance of the object (section 1 paragraph 4 lines 10-12).
But, Tran do not expressly disclose said object an unknown class.
However, it would have been obvious because Tran teach employing side information such as pose and illumination in addition to the class labels similar to semi-supervised GAN (page 1285 section 3.2 Single-Image DR-GAN), wherein said semi-supervised GAN generalizes GAN to learn a discriminative classifier where D is trained to not only distinguish between real and fake, but also classify the images (page 1284 section 2 Prior Work), which makes input image unclassified or unknown. 
	Springenberg teach generalizing GAN to learn a discriminative classifier (abstract), wherein input data would be unlabeled or unknown in class (pages 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Springenberg into the method of Tran, in order to further detail in input and function of GAN.

To claim 15, Tran and Springenberg teach a system as explained in response to claim 6 above.



To claims 7 and 16, Tran and Springenberg teach claims 6 and 15.
Tran teach wherein the neural network was not trained using images of an object class of the object (section 4.1).

To claims 9 and 18, Tran and Springenberg teach claims 6 and 15.
Tran teach wherein the neural network is a generative adversarial network (GAN) (section 1 paragraph 3).

To claims 10 and 19, Tran, Springenberg and Kim teach claims 6 and 15.
Tran teach further comprising: extracting a class-invariant representation of the second pose using a content encoder of the conditional generator; and extracting the class-specific latent representation of an appearance of the target object using a class encoder of the conditional generator (obviously encoder is required for achieving taught extraction processes throughout teachings of Tran, whether an encoder is for content or for class would have been obvious for name preferential modification, hence Official Notice is taken).

To claims 11 and 20, Tran, Springenberg and Kim teach claims 6 and 15.
Tran teach further comprising: normalizing, by a normalization layer of the adversarial discriminator, layer activations to zero mean and unit variance distribution; and de-normalizing the normalized layer activations using an affine transformation (obvious design option which is well-known in the art, which would have been obvious to incorporate for GANs preference, hence Official Notice is taken).

To claim 13, Tran, Springenberg and Kim teach claim 6.
Tran teach wherein the conditional generator includes a content encoder comprising a plurality of convolutional layers followed by a plurality of residual blocks, and wherein the conditional generator includes a class encoder comprising a plurality of convolutional layers followed by an average pooling layer (though Tran do not expressly disclose specific layer structural order, convolutional followed by residual or pooling layers is conventional and well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate by preference, hence Official Notice is taken).

To claim 14, Tran, Springenberg and Kim teach claim 13.
Tran teach further comprising: causing the average pooling layer to average activations across spatial dimensions before averaging activations across a set of images (section 3.3, wherein spatial average by pooling is well-known in the art that would have been obvious to one of ordinary skill in the art to incorporate by preference, hence Official Notice is taken).



Claims 1-5, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“Disentangled Representation Learning GAN for Pose-Invariant Face Recognition”) in view of Springenberg (“Unsupervised and Semi-supervised Learning with Categorical Generative Adversarial Networks”) and Kim et al. (US2018/0314716).
To claim 1, Tran teach a computer-implemented method, comprising: 
receiving an input image including a representation of a target object of an unknown type and having a first pose (section 1, paragraph 3 lines 9-10, paragraph 4 lines 2-3); 
receiving indication of a source image including a representation of a source object of a source class, the source object of the source image having a second pose (section 1, paragraph 3 lines 10-11; paragraph 4 lines 2-3, pose codes can be extracted from images, e.g., section 3.4); 
providing the input image to a neural network (section 3), the neural network trained using images of a plurality of object classes, to extract a class-invariant representation of the second pose (section 1 paragraph 6, lines 4-6) and a class-specific latent representation of an appearance of the target object (section 1, paragraph 4 lines 10-12); and 
inferring an output image representing the target object in the second pose (abstract, section 1, paragraph 5 lines 12-13; section 3.3, lines 2-3 after equation 6).
But, Tran do not expressly disclose said input image is an unknown class; providing the source image to said neural network, including the source class.
Springenberg teach generalizing GAN to learn a discriminative classifier (abstract), wherein input data would be unlabeled or unknown in class (pages 1-6), wherein labeled examples are used for semi-supervised or unsupervised learning (pages 7-8 section 4.2).
	Kim further teach a GAN-based method for learning cross domain relations, wherein direct transfer of features/attributes between images of different classes/domains is proposed (paragraphs 0011-0016, 0060, corresponds to Tran’s teaching in extracting pose information from images).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Springenberg and Kim into the method of Tran, in order to improve relation extraction training with more image inputs of different domains.




To claim 2, Tran, Springenberg and Kim teach claim 1.
Tran, Springenberg and Kim teach wherein the neural network is a generative adversarial network (GAN) including a conditional image generator and a multi-task adversarial discriminator (section 1 paragraph 3 of Tran).

To claim 3, Tran, Springenberg and Kim teach claim 2.
Tran, Springenberg and Kim teach further comprising: extracting the class-invariant representation of the second pose using a content encoder of the conditional image generator; and extracting the class-specific latent representation of the appearance of the target object using a class encoder of the conditional image generator (paragraphs 0037-0038 of Kim, encoder is also applied throughout teaching of Tran, whether an encoder is for content or for class would have been obvious for name preferential modification, hence Official Notice is taken).

To claim 4, Tran, Springenberg and Kim teach claim 2.
Tran, Springenberg and Kim teach further comprising: normalizing, by a normalization layer of the multi-task adversarial discriminator, layer activations to zero mean and unit variance distribution; and de-normalizing the normalized layer activations using an affine transformation (obvious design option which is well-known in the art, which would have been obvious to incorporate for GANs preference, hence Official Notice is taken).

To claim 5, Tran, Springenberg and Kim teach claim 1.
Tran, Springenberg and Kim teach further comprising: performing adversarial training of the neural network to translate poses between the plurality of object classes (paragraphs 0011-0016, 0060 of Kim, train to translate between different domains, which would have been obviously incorporated into method of Trans for translating poses).

To claims 8 and 17, Tran, Springenberg and Kim claims 6 and 15.
Tran, Springenberg and Kim teach further comprising: performing unsupervised training of the neural network using a training data set containing a plurality of images of multiple object classes, wherein the neural network learns to translate poses between the object classes (as explained in responses to claims 1 and 5 above).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“Disentangled Representation Learning GAN for Pose-Invariant Face Recognition”) in view of Springenberg (“Unsupervised and Semi-supervised Learning with Categorical Generative Adversarial Networks”) and Huang et al. (“"ARBITRARY STYLE TRANSFER IN REAL-TIME WITH ADAPTIVE INSTANCE NORMALIZATION").
To claim 12, Tran and Springenberg teach claim 11.
But, Tran and Springenberg do not expressly disclose further comprising: feeding class latent code to an adaptive instance-norm (AdaIN) decoder configured to decode the class latent code to a set of mean and variance vectors functioning as new means and variances for the respective channels in a respective AdaIN residual block of an image decoder of the neural network.
	Huang teach using adaptive instance normalization layer for the purpose of decoding feature representation in order to reconstruct images (section 1 paragraph 3 lines 6-10; section 3 paragraph 2 lines 1-6; section 5.1 paragraph 1 lines 4-7), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Tran and Springenberg, in order to improve image reconstruction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 12, 2022